PETROPLUS, JUDGE:
The Claimant seeks damages in the amount of $1,703.87, resulting from the occupancy of the Claimant’s property, known as Camp Bronco Junction, situate in Putnam County, West Virginia. The property was leased to the West Virginia Department of Health on September 30, 1968, for a term of eight months and consisted of approximately 150 acres of land with improvements thereon at a rental of $7,686.00 for the term. The lease provided that the demised premises were to be used only for the purpose of housing, maintenance, treatment and care of patients in any of the institutions of the Lessee, and that the Lessee shall be responsible for any and all damage to the property, ordinary wear and tear excepted, and further excepting damage by fire, vandalism and acts of God. The patients who occupied the Camp apparently committed extensive damage to a dishwasher, swimming pool, commode tanks, sewer line and lavatories, all of which was itemized and approved by Dr. M. Mitchell-Bateman, Director of the Department of Mental Health, in a letter dated January *888, 1970, conditioned of course upon the submission of proper invoices for the expenditures. The Attorney General in his Answer admitted the allegations, referred to the letter of Dr. Bateman, and agreed that the claim should be paid in good conscience. We must assume that he inspected and approved the invoices although the record does not so indicate.
Liability in this matter having been stipulated and the damages having been found to be correctly alleged, it is the opinion of the Court that the damages were caused by the neglect of the parties in charge of 'the mental patients to exercise proper supervision over the property and the patients. Liability for damage having also been assumed by the terms of the lease, an award is accordingly made to the Claimant.
Claim allowed in the amount of $1,703.87.